Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and remarks filed 12/15/2020.
Claims 1 and 28 have been amended, support is found in [0031] of the published application.
Claims 20-26 have been canceled.
Claims 28-32 have been previously withdrawn.
Claims 1-19 and 27-32 are currently pending.
Claims 1-19 and 27 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8, 12, 14, 15- 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furutani et al. (US 2013/0224559 A1) and exemplified by Mishina et al. (US 5,800,939).

As to claims 1, 5, 14 and 27, Furutani discloses a secondary battery comprising: a positive electrode, a negative electrode, and the composite separator between the positive electrode and the negative electrode [0011] (applies to claim 27). Furutani et al. discloses the composite separator comprising:
claim 14), [0098]; and 
a porous coating film (resin A) on at least one surface of the heat-resistant nonwoven fabric [0091, 0098], the porous coating film including a multi-phase polymer including a stationary phase segment and a reversible phase segment, wherein an amount of the stationary phase segment is larger than an amount of the reversible phase segment [0039]-resin (A) is a polyurethane resin produced by reaction between polyisocyanate and polyol; polyisocyanate is considered the monomer (stationary phase) and polyol is considered the oligomer (reversible phase), [0043] discloses the mass ratio between the oligomer (polyol) and the monomer (polyisocyanate) is 20:80 to 95:5, thereby the stationary phase (monomer-polyisocyanate) segment is larger than the amount of reversible phase segment (oligomer-polyol) since the stationary (polyisocyante) 80: to 20 of (polyol) (applies to claim 5)) 
 wherein the multi-phase polymer has shape-memory characteristics [0017] (states the resin can maintain its shape).  Furthermore Mishina et al. exemplifies that polyurethane resins are shape memory resins (col. 14 lines 57-60).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, the amount of polyol vs. polysiocyante falls within the claimed range of the stationary is greater than the reversible.

AS to claim 2, Furutani et al. discloses the porous coating film comprises the multi-phase polymer can be made without a binder [0099].

claim 3, Furutani et al. discloses the porous coating film is on the non-woven fabric [0075, 0090, and 0091].  The limitation of “is obtained by coating, on the heat-resistant nonwoven fabric, a composition for forming the porous coating film the composition including the multi-phase polymer and a solvent, and dipping a resulting coated product in a non-solvent to induce phase transition” is considered a product-by-process limitations and are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 3 as written does not distinguish the product of the instant application from the product of the prior art.

As to claim 4, Furutani discloses wherein the multi-phase polymer (Resin A) comprises shape-memory polyurethane [0039].

As to claim 6, Furutani discloses an amount of the multi-phase polymer is 10-50 mass percent [0088] thus encompassing the claimed range of about 10wt% to about 30wt% based on a combined weight of the composite separator.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As to claim 7, Furutani et al. discloses the multi-phase polymer (Resin A) has a glass transition temperature of about 50C or greater [0026].


As to claim 8, Furutani discloses the multi-phase polymer is an ether-based polyurethane [0039] having a glass transition temperature of about 55C to about 150C [0026].
	
As to claim 12, Furutani discloses the multi-phase polymer is a polyurethane based on methylene diphenyl isocyanate (4, 4 diphenylmethane diisocyante)  and polyol [0039].

As to claim 15, Furutani discloses the composite separator as is taught above but is silent to the storage modulus slope of about 30 MPa/°C or greater, as measured by dynamic mechanical analysis (DMA) at a temperature of about 100 C or less.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.  In this case, Furutani discloses the composite separator having a non-woven substrate and a polyurethane coating thus it is expected to have the claim property of a storage modulus. 
As to claim 16, Furutani discloses a pore shutdown temperature of about 80-140 C thus within the claimed range of 70°C to about 150°C [0061] but does not disclose a meltdown temperature of the composite separator of about 200°C to about 300°C as instantly claimed.

When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.

As to claim 17, Furutani discloses the composite separator has a thickness of 10-30 micrometers therefore  the porous coating film would have a thickness of about 5 um to about 30um [0105].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As to claim 18,  Furutani et al. discloses the composite separator has a porosity of about 10-70% thus encompassing the claimed range of 25% to about 60% [0102]  and an air permeability of 50-500/100ml (abstract) which overlaps the instantly claim of about 1 sec/100cc to about 100 sec/100cc.
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furutani et al. (US 2013/0224559 A1) and exemplified by Mishina et al. (US 5,800,939) in view of Lithium et al. (US 20040043296 A1).
As to claim 13, Furutani et al. discloses the non-woven material of PP, PE or polyester but is silent as to the air permeability or the thickness as is instantly claimed.
Lithium et al. discloses a battery with a polymer electrode formed of a support member made of polyester nonwoven fabric having an air permeability from 1-500 seconds/cm3 [0040] and a thickness of 25 micrometer [0062]; the substrate functions as a support member which allows there to be a balance between the mechanical strength and ion conductivity [0040].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the polyester non-woven material of Furutani with the support structure of Lithium et al. because this would allow for a balance between mechanical strength and ion conductivity.


Claims 9- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furutani et al. (US 2013/0224559 A1) and exemplified by Mishina et al. (US 5,800,939) in view of Hayakawa et al. (US 2013/0224557 A1).
claim 9, Furutani et al. discloses the multi-phase polymer is obtained a reaction product of bifunctional aromatic diisocyanate and bifunctional polyol [0039], but is silent to the addition of reacting a chain extender with the reaction product. 
Hayakawa et al. discloses a polyurethane can be formed by adding a chain extender (initiator) of ethylene glycol [0072] to promote polymerization [0071].
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include an initiator (chain extender) to the reaction of Furutani in order to promote polymerization.
As to claim 10, modified Furutani et al. discloses the bifunctional aromatic diisocyanate, the bifunctional polyol and the chain extender (initiator) but does not disclose the molar amount of each compound, specifically an amount of the bifunctional aromatic diisocyanate is about 1.1 moles to about 5.0 moles with respect to 1 mole of the bifunctional polyol, and an amount of the chain extender is about 0.01 moles to about 4.0 moles with respect to 1 mole of the bifunctional polyol.
However it has been held that "generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical" (MPEPE 2144.05), that "the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages" (MPEP 2144.05), and that "[wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP 2144.05).
As to claim 11, modified Furutani et al. thus discloses the bifunctional aromatic diisocyanate includes 2,4-toluene diisocyanate, [0039] and the bifunctional polyol of polyethylene glycol [0039] (of Furutani) the chain extender includes ethylene glycol [0072] (of Hayakawa).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furutani et al. (US 2013/0224559 A1) and exemplified by Mishina et al. (US 5,800,939) in view of Cao et al. (US 2014/0255792 A1)
As to claim 19, Modified Furutani discloses a polyurethane coating (multi-phase polymer) but does not disclose the molecular weight as instantly claimed.
Cao discloses a polyurethane separator and teaches polyurethane have a molecular weight of 60,000 [0100].  The separator would allow for mechanical stability [0009].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have a polyurethane of 60,000 because this allows for the separator to have mechanical stability.

Response to Arguments
Applicant’s arguments, see page 11, filed 12/15/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 102a1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found art.
This office action is non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/           Primary Examiner, Art Unit 1727